Case 1:18-cv-11642-VM-DCF Document 170-6 Filed 10/14/20 Page 1 of 5




                           EXHIBIT F
Case 1:18-cv-11642-VM-DCF Document 170-6 Filed 10/14/20 Page 2 of 5
         Case 1:18-cv-11642-VM-DCF Document 170-6 Filed 10/14/20 Page 3 of 5
                                  FELICELLO LAW P.C.
Client Matter No. 20011                                Jan. 1, 2020 through Sept. 30, 2020


  Date Hours Description                         Rate ($) Billable ($)              User   Status
 5/4/20 1.4 Prepare for and attend conf w client $ 715.00 $ 1,001.00                MJM     Paid
             re report from Receiver; review and
             analyze order from magistrate
             judge;
                          .
 5/6/20   1.1   Review and revise response to court $ 715.00         $    786.50    MJM    Paid
                order re service of process.
 5/7/20   1.9   Review and revise response to court $ 715.00         $   1,358.50   MJM    Paid
                order re service of process etc.;
                review and analyze record in
                connection with same; review and
                analyze exhibits for response.
 5/8/20   1.9   Review and revise letter response to      $ 715.00   $   1,358.50   MJM    Paid
                order from Mag Judge re service of
                process; emails and conf w REF re
                same.
5/27/20   0.2   Messages to client re legal strategy      $ 715.00   $    143.00    MJM    Paid
                and evidence.
7/19/20   0.3   Review and analyze letter and             $ 715.00   $    214.50    MJM    Paid
                attachments from Receiver re
                client.
7/20/20   3.3   Review and analyze letter from            $ 715.00   $   2,359.50   MJM    Paid
                Receiver re account transfers;
                emails with client re same; review
                and analyze records from client;
                legal research re same; draft letter
                to Court re same.
7/22/20   3.4   Review and analyze records from           $ 715.00   $   2,431.00   MJM    Paid
                client in connection with
                preparation of response to letter
                from Receiver; review and revise
                same; emails and messages with
                client re same; letter to court re
                same.
 8/3/20   0.7   Review and analyze memo                   $ 715.00   $    500.50    MJM    Paid
                endorsement from court re
                application to submit supplemental
                authority; draft letter opposition to
                same.




                                                 3 of 5
Case 1:18-cv-11642-VM-DCF Document 170-6 Filed 10/14/20 Page 4 of 5
Case 1:18-cv-11642-VM-DCF Document 170-6 Filed 10/14/20 Page 5 of 5
